Citation Nr: 1412758	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for scleroderma with sclerodactyly and fatiguing due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, including service in Vietnam.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran noted in his December 2010 substantive appeal that he was only appealing the issue listed on the title page.  A February 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective September 15, 2010; a March 2011 rating decision granted a 30 percent rating for PTSD effective September 15, 2010.  The Veteran subsequently moved from Iowa to South Dakota, and the claims file has been transferred to the Sioux Falls, South Dakota RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended, including at his January 2011 RO hearing, that he has scleroderma with sclerodactyly and fatiguing due to herbicide exposure in Vietnam.  Although a June 2010 VA evaluation by a nurse practitioner concluded that the Veteran's scleroderma with sclerodactyly and fatiguing is less likely as not due to herbicide exposure in Vietnam because there is no known relationship between this condition and exposure to dioxins in Agent Orange, medical information added to the record after this opinion includes the notation that dioxin can damage the autoimmune system and that scleroderma is an autoimmune disease.  Consequently, additional development is warranted to determine whether there is a causal connection between the Veteran's scleroderma with sclerodactyly and fatiguing and his herbicide exposure.  It is noted that scleroderma is not listed as a presumptive disease associated with certain herbicide agents under 38 C.F.R. § 3.309(e) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for all health care providers, including VA, who have treated the Veteran for scleroderma with sclerodactyly and fatiguing since June 2010, the date of the VA opinion.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO will obtain and associate with the file all identified records, VA and private, that are not currently on file.  

All attempts to secure the above evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  

2.  The RO will then obtain an opinion from an appropriate health care provider with knowledge of autoimmune diseases to determine the etiology of the Veteran's scleroderma with sclerodactyly and fatiguing.  The following considerations will govern the opinion:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the reviewer, and the reviewer must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The reviewer must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the record, the reviewer must provide an opinion on whether it is at least as likely as not that the Veteran's scleroderma with sclerodactyly and fatiguing is due to service, to include herbicide exposure in service.  The reviewer will discuss the Veteran's skin complaints in service and the relationship between dioxin exposure and autoimmune disorders, such as scleroderma.  In this regard, the clinician must reconcile his/her opinion with the "Potent Immune System Poison: Dioxin" article received of record in September 2010.

Because the Veteran has served in Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange under 38 C.F.R. § 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

c.  In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the reviewer must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO must attempt to obtain such evidence.  

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The RO should then re-adjudicate the Veteran's claim for service connection for scleroderma with sclerodactyly and fatiguing due to herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

